STATE OF MICHIGAN

                           COURT OF APPEALS


BARBARA JEAN BASSETT, also known as                                 UNPUBLISHED
BARBARA JEAN SMITH,                                                 July 17, 2018

               Plaintiff-Appellant,

v                                                                   Nos. 337065; 338761
                                                                    Wayne Circuit Court
COUNTY OF WAYNE, WAYNE COUNTY                                       LC No. 16-006538-CZ
CLERK, and UNKNOWN DEPUTY CLERK,

               Defendants-Appellees.


Before: M. J. KELLY, P.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

        In Docket No. 338761 of these consolidated appeals, plaintiff appeals by right the trial
court’s order granting defendants’ motion for summary disposition. In Docket No. 337065,
plaintiff appeals by leave granted the denial of her motions to disqualify1 We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

      This case arises out of plaintiff’s loss of a coaching position at the Detroit Public Schools
(DPS). Plaintiff claims that she was hired as a head cheerleader coach at Chrysler Elementary


1
  Plaintiff sought leave to appeal Wayne Circuit Court Chief Judge Robert Colombo’s order
denying plaintiff’s motion to disqualify Judge Megan Brennan and the entire Wayne County
judicial bench. Plaintiff also filed a motion in this Court to disqualify Judge Brennan and the
entire Wayne County bench. This Court denied plaintiff’s motion to disqualify but granted the
application for leave to appeal and consolidated the case with Docket No. 338761, which was
already pending before this Court. See Bassett v Wayne County, unpublished order of the Court
of Appeals, entered July 7, 2017 (Docket No. 337065). This Court denied reconsideration of its
denial of plaintiff’s motion to disqualify on August 15, 2017. Bassett v Wayne County,
unpublished order of the Court of Appeals, entered July 7, 2017 (Docket No. 337065). The
Michigan Supreme Court denied plaintiff’s application for leave to appeal this Court’s denial of
her motion on April 3, 2018. Bassett v Wayne County, ___ Mich ___; ___ NW2d ___ (2018)
(Docket No. 156545).


                                                -1-
School in 2014. On May 30, 2014, after a criminal background check revealed a previous
conviction (offense date August 12, 2005), DPS terminated plaintiff’s employment. Plaintiff
contested her discharge, stating that her prior conviction had been set aside by Wayne Circuit
Court Judge Richard Skutt on May 8, 2012. When that effort failed, she filed suit in propria
persona against several DPS defendants, the State Court Administrator’s Office, the Michigan
State Police, and the Federal Bureau of Investigation in both the Court of Claims and the trial
court. Both the Court of Claims and the trial court granted summary disposition in favor of the
defendants in those cases.2

       Again acting in propria persona, plaintiff then filed this action, naming Wayne County,
Wayne County Clerk Cathy M. Garrett, and a “Person with Illegible Signature as ‘Deputy Clerk’
on 5/8/12, Order” (unknown deputy clerk) as defendants. Asserting that defendants had failed
for over two years to properly enter and forward to the Michigan State Police the order
expunging her conviction, and that this failure resulted in the termination of her employment
with Chrysler Elementary School, plaintiff pleaded counts alleging neglect of duty, defamation
per se – libel, slander per se, “violation of privacy act, 1993,” and “tortious interference with
economic relations.” After protracted proceedings in which plaintiff sought but failed to secure
the disqualification of Judge Brennan and the entire Wayne Circuit Court bench, defendants
moved for summary disposition. The trial court granted defendants’ motion for various reasons,
which we will discuss later in this opinion. This appeal followed.

                                   II. DISQUALIFICATION

        Plaintiff argues in Docket No. 337065 that both the trial court and the chief judge erred
by denying her motions to disqualify Judge Brennan and the entire Wayne Circuit Court bench.
We disagree. “We review a trial court’s factual findings regarding a motion for disqualification
for an abuse of discretion and its application of the facts to the law de novo.” In re MKK, 286
Mich. App. 546, 564; 781 NW2d 132 (2009). “An abuse of discretion occurs when the trial
court’s decision is outside the range of reasonable and principled outcomes.” Id.

        Plaintiff’s argument is essentially that Wayne Circuit judges are paid by Wayne County
and therefore have a financial interest in the outcome of her case and cannot be unbiased because
Wayne County is a defendant. Further, plaintiff argues that Judge Brennan’s rulings showed a
pattern of bias in favor of defendants and against plaintiff. Our review of the record reveals that
plaintiff’s allegations are not supported by the record.




2
  This Court affirmed. Bassett v State Court Administrator, unpublished opinion of the Court of
Appeals, entered June 15, 2017 (Docket Nos. 329688; 329999). Plaintiff sought leave to appeal
the judgment of this Court, but the Michigan Supreme Court denied leave. Bassett v State Court
Administrator, ___ Mich ___, ___; 908 NW2d 919 (2018).


                                                -2-
        Grounds for disqualification are listed in MCR 2.003(C), which provides in pertinent
part:

                (1) Disqualification of a judge is warranted for reasons that include, but
        are not limited to, the following:

               (a) The judge is biased or prejudiced for or against a party or attorney.

                (b) The judge, based on objective and reasonable perceptions, has either
        (i) a serious risk of actual bias impacting the due process rights of a party as
        enunciated in Caperton v Massey, 556 U.S. 868; 129 S. Ct. 2252; 173 L. Ed. 2d 1208
        (2009), or (ii) has failed to adhere to the appearance of impropriety standard set
        forth in Canon 2 of the Michigan Code of Judicial Conduct.

                                              * * *

               (f) The judge knows that he or she, individually or as a fiduciary, or the
        judge’s spouse, parent or child wherever residing, or any other member of the
        judge’s family residing in the judge’s household, has more than a de minimis
        economic interest in the subject matter in controversy that could be substantially
        impacted by the proceeding.

        “[A] party challenging the impartiality of a judge must overcome a heavy presumption of
judicial impartiality.” Van Buren Charter Twp v Garter Belt, Inc, 258 Mich. App. 594, 598; 673
NW2d 111 (2003) (quotation marks and citation omitted). “In general, the challenger must
prove a judge harbors actual bias or prejudice for or against a party or attorney that is both
personal and extrajudicial.” Id.

       Plaintiff compares her case to Caperton, in which the Supreme Court of Appeals of West
Virginia, in a 3 to 2 vote, reversed a $50 million jury verdict that had been entered against a
defendant coal company and its affiliates. One of the West Virginia justices in the majority had
denied a recusal motion. The motion for recusal was based on the fact “that the justice had
received campaign contributions in an extraordinary amount from, and through the efforts of, the
board chairman and principal officer of the corporation found liable for the damages.” Caperton,
556 U.S. at 872. The United States Supreme Court reversed, stating that “there is serious risk of
actual bias . . . when a person with a personal stake in a particular case had a significant and
disproportionate influence in placing the judge on the case by raising funds or directing the
judge’s election campaign when the case was pending or imminent.” Id.

        The instant case does not invoke the concerns presented in Caperton. Caperton involved
$3 million in campaign contributions directly to the justice involved in the case; in fact, the
Caperton Court noted that the contributions of the party at issue “exceed by 300%” the entire
amount spent on the incumbent judge’s campaign. Id. at 884. The Caperton Court specifically
noted it was “an exceptional case” in many respects, rather than merely a case where a litigant or
attorney had donated to a judge’s campaign. Id.




                                                -3-
        Here, there are no such exceptional factors. Plaintiff asserts that all the judges on the
Wayne Circuit bench are paid by Wayne County, and that therefore a ruling against defendants
would be “biting the hand that feeds them.” However, the premise of plaintiff’s assertion is
incorrect. Chief Judge Colombo explained to plaintiff that circuit court judges are both
employed and paid by the state, not the county. Our Legislature has provided that each circuit
court judge receives an annual salary from the state, although a county is not prohibited from
paying additional salary. See MCL 600.555(1). Thus, it would be more correct to say that a
circuit court judge is always paid by the state, but may also be paid by a county. Nonetheless,
plaintiff has presented no evidence regarding exactly how—if she were to prevail in this matter
and receive the monetary judgment that she seeks3—it would have an effect on the salaries of the
Wayne Circuit judges, even if they receive part of their salary from Wayne County. Plaintiff has
presented absolutely no evidence whatsoever that Judge Brennan and the rest of the Wayne
Circuit bench has any financial interest in the outcome of this matter, and therefore her argument
regarding an implicit financial interest creating judicial bias fails. In other words, plaintiff
simply has not overcome the heavy presumption of judicial impartiality with regard to this issue.
Van Buren Charter Twp, 258 Mich. App. at 598.

        Next, plaintiff claims that adverse rulings issued by the trial court showed a pattern of
bias in favor of defendants, such as when the court denied plaintiff’s motion to show cause, set
aside plaintiff’s default of defendants, and issued numerous other rulings that plaintiff contends
were groundless and without proper legal basis. “[J]udicial rulings, in and of themselves, almost
never constitute a valid basis for a motion alleging bias, unless the judicial opinion displays a
deep-seated favoritism or antagonism that would make fair judgment impossible and overcomes
a heavy presumption of judicial impartiality.” Armstrong v Ypsilanti Charter Twp, 248 Mich
App 573, 597; 640 NW2d 321 (2001) (quotation marks and citation omitted). “Repeated rulings
against a litigant, even if erroneous, are not grounds for disqualification. The court must form an
opinion as to the merits of the matters before it. This opinion, whether pro or con, cannot
constitute bias or prejudice.” Id. at 597-598 (citation omitted).

        In this case, the entire focus of plaintiff’s judicial bias argument is on plaintiff’s
disagreement with the trial court’s decisions. Plaintiff fails to cite any evidence showing that the
trial court’s rulings demonstrated bias against plaintiff or in favor of defendants. Despite
plaintiff’s vigorous and repeated objections, the mere fact that a judge rules against a party does
not demonstrate bias or the presence of deep-seated favoritism or antagonism even if the rulings
are erroneous. Id. Because plaintiff does not point to any fact beyond unfavorable rulings by the
trial court to demonstrate bias, plaintiff has failed to overcome the heavy presumption of judicial
impartiality. Id. at 597.

        On this record, we conclude that the trial court did not abuse its discretion by denying
plaintiff’s motion for disqualification of Judge Brennan. Likewise, Chief Judge Colombo did not



3
 Plaintiff, in default proceedings below, requested a sum certain of $100,804 in damages. It is
not clear from this record how she arrived at that figure.


                                                -4-
abuse his discretion when he denied plaintiff’s motion for disqualification of Judge Brennan and
the entire bench. MKK, 286 Mich. App. at 564.

                                 III. SUMMARY DISPOSITION

        Plaintiff argues in Docket No. 338761 that the trial court erred by granting summary
disposition in favor of defendants. We disagree. This Court reviews de novo the trial court’s
grant of summary disposition. Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999).
Summary disposition is proper under MCR 2.116(C)(7) when a party has “immunity granted by
law.” The court must consider the affidavits, pleadings, depositions, admissions, and any other
documentary evidence submitted by the parties to determine whether a genuine issue of material
fact exists. Nuculovic v Hill, 287 Mich. App. 58, 61; 783 NW2d 124 (2010). In reviewing a
motion under subrule (C)(7), a court accepts as true the plaintiff’s well-pleaded allegations of
fact and construes them in the plaintiff’s favor, unless contradicted by the parties’ documentary
submissions. Patterson v Kleiman, 447 Mich. 429, 434 n 6; 526 NW2d 879 (1994). If no
material facts are in dispute, and if reasonable minds could not differ regarding the legal effect of
the facts, whether a claim is barred is a legal issue for the court. Dextrom v Wexford Co, 287
Mich. App. 406, 431; 789 NW2d 211 (2010). But if a fact issue exists that if proved provides a
basis for recovery, summary disposition is not proper. Id.

                                  A. STANDARD OF REVIEW

        Under MCR 2.116(C)(8), summary disposition is appropriate when a “party has failed to
state a claim on which relief can be granted.” “A motion for summary disposition under subrule
(C)(8) tests the legal sufficiency of the pleadings alone.” Nuculovic, 287 Mich. App. at 61. When
reviewing a motion under this subrule, the trial court may consider only the pleadings, accepting
as true all factual allegations supporting the claim and any reasonable inferences that might be
drawn from the allegations. Gorman v American Honda Motor Co, 302 Mich. App. 113, 131; 839
NW2d 223 (2013). A motion under MCR 2.116(C)(8) should be granted only if no factual
development could possibly justify recovery. Id. at 131-132.

        Finally, a motion brought under MCR 2.116(C)(10) tests the factual support for a party’s
claim. Maiden, 461 Mich. at 120. When reviewing a motion for summary disposition brought
under subrule (C)(10), the court must examine all documentary evidence presented to it and,
drawing all reasonable inferences in favor of the nonmoving party, determine whether a genuine
issue of material fact exists. Dextrom, 287 Mich. App. at 430. The court reviews the evidence but
may not make findings of fact or weigh credibility in deciding a summary disposition motion.
Skinner v Square D Co, 445 Mich. 153, 161; 516 NW2d 475 (1994). A trial court properly grants
the motion when the evidence fails to establish any genuine issue of material fact, and the
moving party is entitled to judgment as a matter of law. West v Gen Motors Corp, 469 Mich.
177, 183; 665 NW2d 468 (2003). “A genuine issue of material fact exists when the record,
giving the benefit of reasonable doubt to the opposing party, leaves open an issue upon which
reasonable minds might differ.” Id.




                                                -5-
                          B. SUMMARY DISPOSITION PROCEDURE

        As an initial procedural matter, plaintiff asserts that the trial court erred by holding
hearings on defendants’ summary disposition motion while plaintiff’s appeal regarding the chief
judge’s denial of her motion to disqualify Judge Brennan was before this Court, and further that
the trial court engaged in improper ex parte communications with defendants regarding
defendants’ motion for summary disposition. We disagree.

        Plaintiff admits that she was not present at the summary disposition hearings. She
contends that she believed the instant case to have been stayed because of the pendency of her
appeals before this Court and our Supreme Court. Plaintiff asserts that the trial court had told her
at an earlier January 13, 2017 hearing that it could not rule on her request for a show cause order
against defendants because her case was stayed as a result of her application for leave to appeal,
which was pending before this Court.4 Plaintiff neglects, however, to provide the full context.
Specifically, in October 2016, the trial court had granted defendants’ motion to stay the
proceedings. The trial court did not tell plaintiff that a stay of proceedings happened
automatically by operation of law when an leave application for an interlocutory appeal was filed
in this Court; to the contrary, the trial court informed plaintiff that neither the stay nor the lifting
of the stay was “automatic,” that the trial court had “granted a stay” to allow her interlocutory
appeal to proceed, and that the trial court would need a party to request that the stay be lifted and
to prepare a proposed order to lift the stay.5 Although plaintiff appears to persist in her belief
that a stay of trial court proceedings pending appeal is both granted and lifted automatically, that
belief is contrary to the Michigan Court Rules. See MCR 7.209. At the time of the summary
disposition motion hearing, although plaintiff again had an application for leave to appeal
pending before this Court, the proceedings had not been stayed, and the trial court did not err by
proceeding with the summary disposition hearing, of which plaintiff concedes she had notice.

      With respect to the alleged ex parte communications, the Michigan Code of Judicial
Conduct, Canon 3(A)(4), provides in pertinent part:




4
  The application concerned the trial court’s order granting defendant’s motion to set aside
default, and defendant’s motion for leave to file a late answer to plaintiff’s complaint. In the
application, plaintiff argued in part that Judge Brennan was biased and should be disqualified.
This Court denied the application. See Bassett v Wayne County, unpublished order of the Court
of Appeals, entered December 9, 2016 (Docket No. 335022). Plaintiff later filed another
application for leave to appeal, seeking to have this Court review Chief Judge Colombo’s denial
of plaintiff’s motion to disqualify Judge Brennan and then entire Wayne County bench, which
this Court granted and consolidated with her appeal by right as described earlier in this opinion.
5
  The trial court allowed plaintiff to make an oral motion to lift the stay at the January 13, 2017
hearing, granted that motion, and denied plaintiff’s request for a show cause order. An order was
entered on January 23, 2017 reflecting this grant of plaintiff’s oral motion and the lifting of the
stay.


                                                  -6-
               A judge shall not initiate, permit, or consider ex parte communications, or
       consider other communications made to the judge outside the presence of the
       parties concerning a pending or impending proceeding, except as follows:

               (a) A judge may allow ex parte communications for scheduling,
       administrative purposes, or emergencies that do not deal with substantive matters
       or issues on the merits, provided:

               (i) the judge reasonably believes that no party or counsel for a party will
       gain a procedural or tactical advantage as a result of the ex parte communication,
       and

              (ii) the judge makes provision promptly to notify all other parties and
       counsel for parties of the substance of the ex parte communication and allows an
       opportunity to respond.

        Plaintiff mischaracterizes the regular operation of the circuit court as improper ex parte
communication. The record is clear that plaintiff was made aware of the summary disposition
hearings—defendants noticed the hearings in the usual manner—but plaintiff chose not to
respond to defendants’ motions for summary disposition or to appear for the hearings allegedly
out of the mistaken belief that the proceedings had been automatically stayed. Plaintiff never
sought a stay of proceedings from the trial court. Under these circumstances, plaintiff has not
established error in the trial court’s decision to continue with a properly-noticed hearing despite
plaintiff’s failure to attend.

                C. THE MERITS OF THE SUMMARY DISPOSITION ORDER

         Substantively, plaintiff argues that the trial court erred when it granted defendants’
motions for summary disposition because plaintiff had provided the trial court with the set-aside
order signed by Judge Skutt, dated May 8, 2012, mandating that defendant Wayne County
maintain a nonpublic arrest record relating to plaintiff. Plaintiff maintains that she also provided
documentary evidence from DPS reflecting that it terminated plaintiff’s employment based on
the information it had received as a result of the background check. Therefore, plaintiff argues,
it is clear from the evidence that defendants disobeyed Judge Skutt’s set-aside order and that
summary disposition was improper. Aside from these assertions, plaintiff does not provide any
legal analysis of the counts presented in her complaint or of how the trial court erred by granting
summary disposition; nonetheless, in the interests of justice we will address the trial court’s
rationale for doing so.

                             1. DEFENDANT WAYNE COUNTY

        The trial court granted summary disposition in favor of defendant Wayne County on all
counts of plaintiff’s complaint because it concluded that Wayne County is governmentally
immune from liability. In Odom v Wayne Co, 482 Mich. 459, 477; 760 NW2d 217 (2008), our
Supreme Court explained that a vital principle of “sovereign or governmental immunity is that
the state may be held liable in a court of law only when the state has expressly permitted a suit
against it.” Under the Government Tort Liability Act (GTLA), MCL 691.1401 et seq., “the state

                                                -7-
maintains its immunity when ‘engaged in the exercise or discharge of a governmental function’
unless the plaintiff establishes the existence of a statutorily created exception to that immunity.”6
Odom, 482 Mich. at 479; quoting MCL 691.1407(1). When initiating litigation against a state or
governmental agency, it is incumbent on a plaintiff to plead his or her “claims in avoidance of
governmental immunity.” Id. at 478-479.

         In this case, plaintiff alleged that defendant Wayne County was negligent in disclosing
her prior conviction because of the 2012 set-aside order permitting that record to be expunged.
Plaintiff has not alleged that a statutorily-created exception to governmental immunity applies to
this conduct. Defendant Wayne County, as a governmental agency, MCL 691.1401(a), (d), and
(e), is immune from liability if it was “engaged in the exercise or discharge of a governmental
function” at the time the alleged wrongful action occurred. MCL 691.1407(1). A “governmental
function” has been defined as an “activity which is expressly or impliedly mandated or
authorized by constitution, statute, or other law.” Harrison v Director of Dep’t of Corrections,
194 Mich. App. 446, 450; 487 NW2d 799 (1992) (citation omitted). The operation of defendant
Wayne County’s Clerk’s Office is expressly authorized by statute and constitutes a governmental
function. MCL 600.571. There is no question that defendant Wayne County, when carrying out
its county clerk’s office duties, was performing a governmental function mandated by statute and
that it therefore is entitled to governmental immunity. The trial court correctly granted summary
disposition in favor of defendant Wayne County under MCR 2.116(C)(7).

                                 2. WAYNE COUNTY CLERK

         The trial court granted summary disposition in favor of defendant Wayne County Clerk
Cathy M. Garrett on all counts of plaintiff’s complaint because it concluded that she is absolutely
immune from liability. Pursuant to MCL 691.1407(5) of the GTLA, “[a] judge, a legislator, and
the elective or highest appointive executive official of all levels of government are immune from
tort liability for injuries to persons or damages to property if he or she is acting within the scope
of his or her judicial, legislative, or executive authority.” Plaintiff brought an action against
defendant Wayne County Clerk Cathy M. Garrett in her official capacity and does not dispute
that she is the highest elected official in the Wayne County Clerk’s office and is, therefore,
absolutely immune from liability. The trial court correctly granted summary disposition in favor
of defendant Wayne County Clerk Cathy M. Garrett under MCR 2.116(C)(7).

                            3. DEFAMATION/SLANDER CLAIMS

       The trial court granted summary disposition in favor of all defendants on plaintiff’s
claims for defamation/slander because it concluded that the claims were barred by the applicable



6
  The statutory exceptions to governmental immunity are limited to the following: (1) the
highway exception, MCL 691.1402; (2) the motor-vehicle exception, MCL 691.1405; (3) the
public-building exception, MCL 691.1406; (4) the proprietary-function exception,
MCL 691.1413; (5) the governmental-hospital exception, MCL 691.1407(4); and (6) the sewage-
disposal-system-event exception, MCL 691.1417(2) and (3). Odom, 482 Mich. at 478 n 62.


                                                -8-
statute of limitations. A one-year limitations period for defamation claims is found in
MCL 600.5805(1), (9), which provides:

               (1) A person shall not bring or maintain an action to recover damages for
       injuries to persons or property unless, after the claim first accrued to the plaintiff
       or to someone through whom the plaintiff claims, the action is commenced within
       the periods of time prescribed by this section.

                                              * * *

              (9) The period of limitations is 1 year for an action charging libel or
       slander.

Therefore, defamation claims must be filed within one year from the date the claim first accrued.
“A defamation claim accrues when ‘the wrong upon which the claim is based was done
regardless of the time when damage results.’ ” Mitan v Campbell, 474 Mich. 21, 24; 706 NW2d
420 (2005), quoting MCL 600.5827. Judge Skutt entered the set-aside order on May 8, 2012.
DPS terminated plaintiff’s employment as a cheerleading coach on May 30, 2014, due to a failed
background check. Plaintiff filed her complaint in this matter on May 23, 2016, nearly two years
after DPS received the background check information and terminated plaintiff’s employment.
The trial court properly determined that plaintiff’s defamation and slander claims were subject to
dismissal because both claims are barred by operation of the relevant period of limitations.
MCR 2.116(C)(7).

                          4. “VIOLATION OF PRIVACY ACT, 1993”

       The trial court granted summary disposition in favor of all defendants on plaintiff’s claim
of “Violation of Privacy Act, 1993” because it concluded that plaintiff had failed to state a claim
on which relief could be granted. Plaintiff fails to specify the act to which she referred, or to
provide a proper legal citation or other identifier.

       “It is not enough for an appellant in his brief simply to announce a position or
       assert an error and then leave it up to this Court to discover and rationalize the
       basis for his claims, or unravel and elaborate for him his arguments, and then
       search for authority either to sustain or reject his position. The appellant himself
       must first adequately prime the pump; only then does the appellate well begin to
       flow.” [Mudge v Macomb Co, 458 Mich. 87, 105; 580 NW2d 845 (1998), quoting
       Mitcham v Detroit, 355 Mich. 182, 203; 94 NW2d 388 (1959).]

Without more, we deem this claim abandoned. Id.

             5. TORTIOUS INTERFERENCE WITH ECONOMIC RELATIONS

         The trial court granted summary disposition in favor of all defendants on plaintiff’s claim
for tortious interference with economic relations because it concluded that plaintiff had failed to
state a claim on which relief could be granted. MCR 2.116(C)(8). The elements of a claim for
tortious interference with economic relations (also called tortious interference with a business
relationship or prospective economic relations) are:
                                                -9-
       (1) the existence of a valid business relationship or expectancy that is not
       necessarily predicated on an enforceable contract, (2) knowledge of the
       relationship or expectancy on the part of the defendant interferer, (3) an
       intentional interference by the defendant inducing or causing a breach or
       termination of the relationship or expectancy, and (4) resulting damage to the
       party whose relationship or expectancy was disrupted. [Health Call of Detroit v
       Atrium Home & Health Care Servs, Inc, 268 Mich. App. 83, 90; 706 NW2d 843
       (2005) (citations omitted).]

To prove intentional interference, a plaintiff must show that otherwise lawful acts were
committed with “malice and without justification.” Mino v Clio Sch Dist, 255 Mich. App. 60, 78;
661 NW2d 586 (2003) (citation omitted). Thus, a plaintiff must prove specific “affirmative acts
by the defendant that corroborate the improper motive of the interference. Where the
defendant’s actions were motivated by legitimate business reasons, its actions would not
constitute improper motive or interference.” Id. Here, plaintiff did not allege that any of
defendants had any knowledge of the relationship between plaintiff and DPS, much less that they
maliciously interfered with it. The trial court did not err by concluding that plaintiff had failed to
properly plead the elements of this claim. MCR 2.116(C)(8); Gorman, 302 Mich. App. at 131-
132.

                                6. UNKNOWN DEPUTY CLERK

       Finally, after a separate hearing, the trial court granted summary disposition in favor of
defendant unknown deputy clerk on the last remaining count, neglect of duty, ruling that there is
no civil cause of action for “neglect of duty” and that even when construed as a negligence
claim, the count fails. Governmental employees possess qualified immunity for injuries they
cause while they are acting within the scope of their employment “if they are acting or
reasonably believe they are acting within the scope of their authority, if they are engaged in the
exercise or discharge of a governmental function, and if their conduct does not amount to gross
negligence that is the proximate cause of the injury or damage.” Love v Detroit, 270 Mich. App.
563, 565; 716 NW2d 604 (2006). “Gross negligence” is defined by the GTLA as “conduct so
reckless as to demonstrate a substantial lack of concern for whether an injury results.”
MCL 691.1407(8)(a).7 Evidence of ordinary negligence is not enough to establish a material
question of fact regarding whether a government employee was grossly negligent. Chelsea Inv
Group LLC v Chelsea, 288 Mich. App. 239, 265; 792 NW2d 781 (2010).

        MCL 600.571 expressly directs that the county clerk serve as the clerk for the circuit
court. Accordingly, defendant unknown deputy clerk would be entitled to governmental
immunity if the conduct underlying the claim did not rise to the level of gross negligence.
Plaintiff never alleged that defendant unknown deputy clerk engaged in grossly negligent


7
  In 2012, when Judge Skutt entered the order in question and the unknown deputy clerk
apparently did not forward it to the Michigan State Police, this definition appeared in
MCL 691.1407(7)(a).


                                                -10-
conduct. Further, the record reveals that, at best, the unknown deputy clerk was negligent in
failing to forward a court order to the Michigan State Police in a timely fashion. On this record,
plaintiff has failed to establish a genuine issue of material fact that defendant unknown deputy
clerk’s conduct was “so reckless as to demonstrate a substantial lack of concern for whether an
injury results.” MCL 691.1407(8)(a). Therefore, the trial court properly granted summary
disposition in favor of this defendant. MCR 2.116(C)(7), (10).

       For these reasons, the trial court properly granted summary disposition on all counts in
defendants’ favor.

       Affirmed.



                                                            /s/ Michael J. Kelly
                                                            /s/ Deborah A. Servitto
                                                            /s/ Mark T. Boonstra




                                              -11-